           Case 1:20-cv-09248-CM Document 5 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEPHEN-PHILBERT RENAUD,

                              Petitioner,
                                                                    20-CV-9248 (CM)
                       -against-
                                                                ORDER OF DISMISSAL
 DONALD TRUMP, et al.,

                              Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Green Haven Correctional Facility, brings this pro se

action to confirm an arbitration award purportedly entered on August 19, 2019, in a matter

between him and Respondents – that is, former President Donald J. Trump, Chief Justice John

Roberts, House Speaker Nancy Pelosi, Senator Charles Grassley, former Attorney General

William Barr, and the United States of America. Petitioner alleges that he and Respondents

entered into a written contract where “petitioner agreed to the conditional acceptance for value

proof claim contract J3:16IGsltwthghobS(c) obligations, and respondent(s) agreed to the same.”

(ECF No. 1, at 2.) Petitioner attaches the “contract,” which is plainly not a valid document. 1


       1
          Plaintiff relies on a purported arbitration award from the Sitcomm Arbitration
Association, an organization that many courts have described as invalid. See, e.g., Magee v.
Nationstar Mortg., LLC, No. 19-MC-0017, 2020 WL 1188445, at *1 (N.D. Tex. Mar. 11, 2020)
(collecting cases and noting that “[t]his is one of the many cases in recent months where a court
has repudiated an arbitration award made by Sitcomm”); Meekins v. Lakeview Loan Servicing,
LLC, No. 19-CV-0501, 2019 WL 7340300, at *3 (E.D. Va. Dec. 30, 2019) (“The Court expresses
great skepticism about the validity of SAA as an arbitration entity. Indeed, courts around the
country have expressed doubts regarding SAA’s validity.”); Kalmowitz v. Fed. Home Mortg.
Corp., No. 19-MC-0010, 2019 WL 6249298, at *2 (E.D. Tex. Oct. 22, 2019) (“The purported
arbitration agreement and award do not appear to have any meritorious basis in fact or law, and
Sitcomm does not appear to be a valid entity of arbitration.”); U.S. Bank National Ass’n v.
Nichols, 19-CV-0482, 2019 WL 4276995, at *2 (N.D. Okla. Sep. 10, 2019) (noting that the
Sitcomm Arbitration Association award “is a bizarre jumble of inconsistent, nonsensical word
salad” full of “legally bizarre determination[s] contrary to hornbook contract law”).
            Case 1:20-cv-09248-CM Document 5 Filed 01/28/21 Page 2 of 3




        By order dated January 27, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 2 The Court dismisses the complaint for the

reasons set forth below.

                                    STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).




        2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

                                                   2
              Case 1:20-cv-09248-CM Document 5 Filed 01/28/21 Page 3 of 3




                                           DISCUSSION

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. Petitioner’s allegations that

he entered into a contract with Respondents are frivolous.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     January 28, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
